Name: 87/446/EEC: Commission Decision of 31 July 1987 amending Decision 74/441/EEC relating to the setting up of a Joint Committee on Social Problems in Sea Fishing
 Type: Decision
 Subject Matter: fisheries;  social affairs;  European Union law;  EU institutions and European civil service
 Date Published: 1987-08-22

 Avis juridique important|31987D044687/446/EEC: Commission Decision of 31 July 1987 amending Decision 74/441/EEC relating to the setting up of a Joint Committee on Social Problems in Sea Fishing Official Journal L 240 , 22/08/1987 P. 0035 - 0036 Finnish special edition: Chapter 4 Volume 3 P. 0044 Swedish special edition: Chapter 4 Volume 3 P. 0044 *****COMMISSION DECISION (of 31 July 1987) amending Decision 74/441/EEC relating to the setting up of a Joint Committee on Social Problems in Sea Fishing (87/446/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the enlargement of the Community requires an increase in the number of representatives of European organizations in the Joint Committee on Social Problems in Sea Fishing, Whereas the Commission must take account of the scientific situation in the various Member States in order to ensure optimum participation by the social partners of the sea fishing sector in the work of the Joint Committee and thus safeguard its representativeness of the socio-economic forces concerned; HAS DECIDED AS FOLLOWS: Article 1 Commission Decision 74/441/EEC (1), as amended by Commission Decision 83/53/EEC (2), is hereby amended as follows: 1. Article 4 is replaced by the following: 'Article 4 1. The Committee shall consist of 54 members. 2. Seats shall be allocated as follows: (a) 27 to the representatives of the employers' organizations (b) 27 to the representatives of the employees' organizations. 3. The members of the Committee shall be appointed by the Commission as follows: (a) 48 on proposals from the following employers' and employees' organizations: - Association of National Organizations of Fishing Enterprises in the EEC (EuropÃ ªche) ans specialized Committee for Fishing Cooperatives in the EEC (COGECA): 24 members: - Committee of Transport Workers' Unions in the European Community: 24 members. (b) six, directly by the Commission, after consultation of the bodies mentioned in 3 (a) above; from amongst the most representative associations of employers and employees, where appropriate other than the bodies mentioned in 3 (a).' 2. Article 13 (3) and (4) is replaced by the following: '3. A representative of the secretariat of each of the bodies mentioned in Article 4.3 (a) may attend the meetings of the Committee as observer. 4. The Commission may, after consulting the associations of employers and employees referred to in Article 4, paragraph 3 (a), invite organizations other than those referred to in Article 4, paragraph 3 to participate in the Committee's work as observers.' Article 2 This Decision shall enter into force on 31 July 1987. Done at Brussels, 31 July 1987. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 243, 5. 9. 1974, p. 19. (2) OJ No L 44, 16. 2. 1983, p. 21.